UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7562


BRANDON J. FLACK,

                     Petitioner - Appellant,

              v.

DONNIE AMES, Superintendent, Mount Olive Correctional Complex,

                     Respondent - Appellee,

              and

RALPH TERRY; J.T. BINION, Superintendent, Huttonsville Correctional Center
and Jail,

                     Respondents.


Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:17-cv-04381)


Submitted: May 5, 2020                                            Decided: June 26, 2020


Before GREGORY, Chief Judge, and HARRIS and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Jamar Flack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Jamar Flack seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Flack’s 28 U.S.C. § 2254

(2018) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Flack has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2